 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 BOARD OF TRUSTEES OF THE                               Case No.: 2:18-cv-01254-APG-NJK
   TEAMSTERS LOCAL 631 SECURITY
 4 FUND FOR SOUTHERN NEVADA,                                   Order for Status Report

 5          Plaintiff

 6 v.

 7 EXPOSITION STORAGE SERVICES, LLC,

 8          Defendant

 9         IT IS ORDERED that the plaintiff shall file a status report on or before September 30,

10 2019.

11         DATED this 9th day of September, 2019.

12

13
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
